DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/28/22 have been fully considered but they are not persuasive. Applicant’s arguments relate to the previous rejection, for which all of those claims have been cancelled, and thus the arguments do not apply to the current rejection of the new claims pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 65 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 65, it is unclear how the vascular position can be kept while lowering the first actuator and head actuator to the lowest position, because the vascular position requires a tilt toward the head end actuator, so if those two actuators were lowered to their lowest positions, it would result in a flat frame configuration that would not constitute the vascular position. For purposes of examination, it will be assumed this claim meant the two actuators lowering to their lowest positions. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 59 and 67-69 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Welling (US Patent Application Publication 20010032362).
Regarding claim 59, Welling teaches a bed for a patient (Figure 1; 10), comprising: a patient platform comprising a backrest (Figure 1; 22) for supporting a patient's head and a patient's back region, a core body panel (Figure 1; 24, 26) for supporting at least partially a patient's hip region and patient's legs, and a lower body panel (Figure 1; 28) for supporting the patient's legs; a frame (Figure 8; at 652) comprising a head end and a foot end, the patient platform being mounted to the frame (Figure 9; as shown); a base frame (Figure 9, at 632) comprising a head member and a foot member (Figure 8; at the top and bottom short sides of the base frame 632), the frame being mounted to the base frame; a head elevation assembly comprising a head actuator (Figure 8; 666) comprising an upper end connected to the frame and a lower end pivotably connected to the head member of the base frame (Figure 9 shows the two actuators which are connected through linkages to the upper frame and to the head and foot members of the base frame); a foot elevation assembly comprising a first actuator (Figure 8; 664) comprising an upper end connected to the frame and a lower end pivotably connected to the foot member of the base frame (Figure 9 shows the two actuators which are connected through linkages to the upper frame and to the head and foot members of the base frame); a backrest actuator(Figure 17, 80) comprising a first actuator portion mounted to the frame (Figure 18; 80, right end) and a second actuator portion mounted to the backrest for pivoting the backrest relative to the frame (Figure 18, 80, left end); 4Appl. No. 16/512,368Docket No. 22643.0003D4 a lower body actuator  (Figure 23, 122) for pivoting the lower body panel or the core body panel relative to the frame; and a control unit (Figure 101, as shown) configured to sense a current configuration of the bed, the control unit comprising a user input to place the patient in a predetermined vascular position; wherein, upon actuation of the user input to place the patient in a vascular position (Examiner notes that the vascular position may be any position to increase bloodflow without further definition, such as at least Figure 12), (i) the control unit determines a combination of actuators operations to be performed to achieve the vascular position based on the current configuration of the bed; and actuates the lower body actuator, the backrest actuator, the head actuator and/or the first actuator according to the determined combination of actuators operations (Paragraph 315 describe sensing the positions of the various portions of the bed, and the system would necessarily then move the various portions from that sensed position to achieve the desired position).
Regarding claim 67, Welling teaches the lower body panel and the core body panel pivot relative to each other (Figure 23; as shown).
Regarding claim 68, Welling teaches the core body panel comprises first and second panels (Figure 1; 24 and 26), the first panel for supporting at least partially the patient's hip region and the second panel for supporting at least partially the patient's hip region and the legs, wherein the second panel comprises upper and lower ends, wherein the lower body panel comprises upper and lower ends, wherein the lower end of the second panel is pivotably connected to the upper end of the lower body panel at a hinge connection (Figure 1; between 24 and 26), and wherein the lower body actuator comprises a lower end pivotably mounted at a lower body transverse member of the frame and an upper end pivotably connected to the hinge connection (Figure 23; 122).
Regarding claim 69, Martin teaches  the lower body panel defines a lower body angle relative to the frame and wherein the second panel defines a second panel angle relative to the frame, the second panel angle being greater than the lower body angle (Figure 5; as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 50, 51, 52, 57, 58, 60, 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welling (US Patent Application Publication 20010032362) in view of Martin (https://www.semanticscholar.org/paper/The-Trendelenburg-position%3A-a-review-of-current-Martin/6a0a8c9b7b3bdb814864599566d6a868b09952a0/figure/4). 
Regarding claim 50, Welling teaches a bed for a patient (Figure 1; 10), comprising: a patient platform comprising a backrest (Figure 1; 22) for supporting a patient's head and a patient's back region, a core body panel comprising first and second panels (Figure 1; 24, 26), the first panel for supporting at least partially a patient's hip region and the second panel for supporting at least partially the patient's hip region and patient's legs, the second panel comprising upper and lower ends, and a lower body panel (Figure 1; 28) for supporting the patient's legs, the lower body panel comprising upper and lower ends; a frame (Figure 8; at 652) comprising a first longitudinal member, a second longitudinal members and a lower body transverse member, the first and second longitudinal members comprising first and second head ends and first and second foot ends, the lower body transverse member being between the first and second longitudinal members below the lower body panel (Figure 8; the longitudinal members are where 652 is marked and the opposite parallel member and the lateral members are under where 688 is marked and the opposite parallel member), the patient platform being mounted to the frame (Figure 9; as shown); a base frame (Figure 9, at 632) comprising a head member and a foot member (Figure 8; at the top and bottom short sides of the base frame 632), the frame being mounted to the base frame; a head elevation assembly comprising a head actuator (Figure 8; 666) comprising an upper end connected to the frame and a lower end pivotably connected to the head member of the base frame (Figure 9 shows the two actuators which are connected through linkages to the upper frame and to the head and foot members of the base frame); a foot elevation assembly comprising a first actuator (Figure 8; 664) comprising an upper end connected to the frame and a lower end pivotably connected to the foot member of the base frame (Figure 9 shows the two actuators which are connected through linkages to the upper frame and to the head and foot members of the base frame); a backrest pivoting system comprising a backrest actuator (Figure 17, 80) comprising a first actuator portion connected to an actuator pivot pin (Figure 18; 80, right end) movably mounted to the frame and a second actuator portion (Figure 18, 80, left end) connected to the backrest for pivoting the backrest relative to the frame (Figure 20, as shown); and a leg pivoting system for moving the second panel and the lower body panel relative to each other, wherein the lower end of the second panel is pivotably connected to the upper end of the lower body panel at a hinge connection (Figure 23, between 26 and 28 as shown), wherein the leg pivoting system comprises a second actuator (Figure 23, 122) comprising a lower end pivotably mounted to the lower body transverse member of the frame and an upper end pivotably connected to the hinge connection (Figure 23; 122, as shown). Welling does not teach wherein, upon receiving a command to place the patient in a vascular position, (i) the second actuator pushes the hinge connection for moving the second panel and the lower body panel to an angled position such that the patient's legs are at least partially bent, wherein, in the angled position, the lower body panel is in a first horizontal plane and defines a lower body angle relative to the frame and the second panel defines a second panel angle relative to the frame, the second panel angle being greater than the lower body angle, (ii) the backrest actuator is actuated for pivoting the backrest to a position wherein the backrest is in a second horizontal plane and defines a backrest angle relative to the frame, the second horizontal plane being below the first horizontal plane, and (iii) the head actuator and/or the first actuator are actuated for tilting the frame at a tilt angle relative to the base frame such that the first and second head ends are below the first and second foot ends and the patient's head is below the patient's legs. Martin teaches upon receiving a command to place the patient in a vascular position (See Figure 5, the “Contoured Supine ‘Lawn Chair’ position”), (i) the second actuator pushes the hinge connection (Figure 5; when applied to the primary reference, this is how the actuator would necessarily move those two panels) for moving the second panel (Figure 5; third panel from head) and the lower body panel (Figure 5; fourth panel from the head) to an angled position such that the patient's legs are at least partially bent, wherein, in the angled position, the lower body panel is in a first horizontal plane and defines a lower body angle relative to the frame and the second panel defines a second panel angle relative to the frame, the second panel angle being greater than the lower body angle (Figure 5; the third and fourth panels from head end, as shown), (ii) the backrest actuator is actuated for pivoting the backrest to a position wherein the backrest is in a second horizontal plane and defines a backrest angle relative to the frame (Figure 5; first panel), the second horizontal plane being below the first horizontal plane, and (iii) the head actuator and/or the first actuator are actuated for tilting the frame at a tilt angle relative to the base frame such that the first and second head ends are below the first and second foot ends and the patient's head is below the patient's legs (Figure 5; as shown, and note how base of table where crank is tilted toward head end). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the bed to achieve the lawn chair position as shown in Martin in order to allow an easy transition and comfortable treatment to patients who benefit from this positioning.
Regarding claim 51, Martin teaches the backrest angle corresponds to the lower body angle and wherein the tilt angle corresponds to the lower body angle and to the backrest angle (Figure 5; as shown).
Regarding claim 52, Welling and Martin do not specifically teach the second panel angle is 300, the lower body angle is 130, the backrest angle is 130 and the tilt angle is 130. However, it would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the angles of Martin’s position to be 30 and 13 in order to achieve the position shown in Martin in a comfortable manner for the patient and because the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Regarding claim 57, Welling teaches a control unit comprising a user input to receive the command to place the patient in the vascular position (Figure 101, as shown, can be used to place the system into any position desired).
Regarding claim 58, Welling teaches the control unit is configured to sense a current configuration of the bed, the control unit determines a combination of actuators operations to be performed to achieve the vascular position based on the current configuration of the bed, and actuates the lower body actuator, the backrest actuator, the head actuator and/or the first actuator according to the determined combination of actuators operations (Figure 101; and Paragraph 315 describe sensing the positions of the various portions of the bed, and the system would necessarily then move the various portions from that sensed position to achieve the desired position).
Regarding claim 60, Welling does not teach the control unit actuates (i) the lower body actuator such that the patient's legs are at least partially bent and such that the lower body panel is in a first horizontal plane, (ii) the backrest actuator is actuated for pivoting the backrest to a position wherein the backrest is in a second horizontal plane and defines a backrest angle relative to the frame, the second horizontal plane being below the first horizontal plane, and (iii) the head actuator and/or the first actuator are actuated for tilting the frame at a tilt angle relative to the base frame such that the head end is below the foot end and the patient's head is below the patient's legs. Martin teaches the control unit actuates (i) the lower body actuator such that the patient's legs are at least partially bent and such that the lower body panel is in a first horizontal plane (See Figure 5, the “Contoured Supine ‘Lawn Chair’ position”, the fourth panel from the left/head), (ii) the backrest actuator is actuated for pivoting the backrest to a position wherein the backrest is in a second horizontal plane and defines a backrest angle relative to the frame (Figure 5; the leftmost panel), the second horizontal plane being below the first horizontal plane, and (iii) the head actuator and/or the first actuator are actuated for tilting the frame at a tilt angle relative to the base frame such that the head end is below the foot end and the patient's head is below the patient's legs (Figure 5; as shown, and note how base of table where crank is tilted toward head end). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the bed to achieve the lawn chair position as shown in Martin in order to allow an easy transition and comfortable treatment to patients who benefit from this positioning.
Regarding claim 65, Welling does not teach the vascular position. Welling teaches the control unit actuates the head actuator and the first actuator to lower the frame on the base frame to a lowest position (Figure 11; as shown). Martin teaches the vascular position (Figure 5). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the bed to achieve the lawn chair position as shown in Martin in order to allow an easy transition and comfortable treatment to patients who benefit from this positioning.
Claim(s) 53 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welling (US Patent Application Publication 20010032362) in view of Martin (https://www.semanticscholar.org/paper/The-Trendelenburg-position%3A-a-review-of-current-Martin/6a0a8c9b7b3bdb814864599566d6a868b09952a0/figure/4) in view of Shimada (US Patent Application Publication 20160120327).
Regarding claim 53, Welling and Martin do not teach tilting the frame is performed after moving the second panel and the lower body panel to the angled position and after pivoting the backrest. Shimada teaches tilting the frame is performed after moving the second panel and the lower body panel to the angled position and after pivoting the backrest (Paragraphs 171-172 describe lifting the articulating portions both before and after the tilting of the frame depending on the positions and the users desire not to slip in the bed). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the bed of Welling to articulate before tilting in order to prevent the user from sliding in the bed.
Regarding claim 62, Welling and Martin do not teach the actuators operations are performed sequentially. Shimada teaches the actuators operations are performed sequentially(Paragraphs 171-172 describe lifting the articulating portions both before and after the tilting of the frame depending on the positions and the users desire not to slip in the bed). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bed of Figiel to articulate before tilting in order to prevent the user from sliding in the bed.
Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welling (US Patent Application Publication 20010032362) in view of Martin (https://www.semanticscholar.org/paper/The-Trendelenburg-position%3A-a-review-of-current-Martin/6a0a8c9b7b3bdb814864599566d6a868b09952a0/figure/4) in view of Elliot (US Patent Application Publication 20080172789).
Regarding claim 54, Welling and Martin do not teach moving the second panel and the lower body panel to the angled position, pivoting the backrest, and tilting the frame are performed simultaneously. Elliot teaches moving the second panel and the lower body panel to the angled position, pivoting the backrest, and tilting the frame are performed simultaneously (Paragraph 88). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the bed of Welling to monitor the status of the various components of the bed and to automatically achieve a vascular position with a button in order to allow for fast assumption of key positions needed to treat the patient.
Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welling (US Patent Application Publication 20010032362) in view of Martin (https://www.semanticscholar.org/paper/The-Trendelenburg-position%3A-a-review-of-current-Martin/6a0a8c9b7b3bdb814864599566d6a868b09952a0/figure/4) in view of Heil (US Patent 9038218).
Regarding claim 55, Welling does not teach the lower body panel is adapted to move longitudinally relative to the first and second longitudinal members of the frame between a first position, wherein the upper end of the lower body panel is adjacent the lower end of the second 3Appl. No. 16/512,368Docket No. 22643.0003D4 panel, and a second position, wherein the upper end of the lower body panel is away from the lower end of the second panel. Heil teaches the lower body panel (Figure 1b; 127) is adapted to move longitudinally relative to the first and second longitudinal members of the frame between a first position, wherein the upper end of the lower body panel is adjacent the lower end of the second 3Appl. No. 16/512,368Docket No. 22643.0003D4 panel (Figure 1b; 145 is second panel, when 127 is moved to the right to the lowest length configuration they would be adjacent), and a second position, wherein the upper end of the lower body panel is away from the lower end of the second panel (Figure 1b; 127 and 145 as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the foot panel of Welling to be length adjustable in order to comfortably accommodate different sized patients. 
Claim(s) 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welling (US Patent Application Publication 20010032362) in view of Martin (https://www.semanticscholar.org/paper/The-Trendelenburg-position%3A-a-review-of-current-Martin/6a0a8c9b7b3bdb814864599566d6a868b09952a0/figure/4) in view of Hornbach (US Patent Application Publication 20060021145)
Regarding claim 56, Welling does not teach the first and second longitudinal members of the frame comprises first and second rollers or sliding surfaces adjacent the first and second foot ends of the first and second longitudinal members of the frame for allowing free movement of the lower body panel relative to the first and second longitudinal members of the frame. Hornbach teaches the first and second longitudinal members of the frame comprises first and second rollers or sliding surfaces adjacent the first and second foot ends of the first and second longitudinal members of the frame for allowing free movement of the lower body panel relative to the first and second longitudinal members of the frame (Figure 1; 60). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the ends of the foot section and longitudinal members to be rollers and a sliding surface on the foot section as in Hornbach in order to allow smoother sliding of the frame, and thus increase patient comfort.
Claim(s) 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welling (US Patent Application Publication 20010032362) in view of Elliot (US Patent Application Publication 20080172789).
Regarding claim 61, Welling does not teach the actuators operations are performed simultaneously. Elliot teaches the actuators operations are performed simultaneously (Paragraph 88). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the bed of Welling to monitor the status of the various components of the bed and to automatically achieve a vascular position with a button in order to allow for fast assumption of key positions needed to treat the patient.
Claim(s) 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welling (US Patent Application Publication 20010032362) in view of Shimada (US Patent Application Publication 20160120327).
Regarding claim 63, Welling and Martin do not teach the determined combination of actuators operations is determined to keep the lower body panel in a horizontal plane during the actuator operations. Shimada teaches the determined combination of actuators operations is determined to keep the lower body panel in a horizontal plane during the actuator operations (Paragraphs 171-172 discuss performing actuating operations in a specific order in order to achieve certain positions of certain panels and increase user comfort). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bed of Welling to articulate before tilting in order to prevent the user from sliding in the bed. Shimada does not specifically teach keeping the lower leg panel in the horizontal position, however it would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the desired panel position for the order of actuators to be the lower panel remaining horizontal in order to prevent discomfort for the user while having the user’s legs extended at odd angles during movement to the vascular position, and because it would have been "obvious to try", defined by KSR as choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, in this case choosing from a reasonable number of orders of articulation with a reasonable expectation of success in increasing user comfort and sliding. KSR INTERNATIONAL CO. v. TELEFLEX INC. ET AL. No. 04-1350; 550 U. S. ____ (2007)
Claim(s) 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welling (US Patent Application Publication 20010032362) in view of Shimada (US Patent Application Publication 20160120327) in view of Horitani (US Patent Application Publication 20040133982).
Regarding claim 64, Welling and Martin do not teach the control unit determines a specific speed for each actuator operation. Horitani teaches the control unit determines a specific speed for each actuator operation (Paragraph 49). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the support of Welling to determine pivot speed in order to allow for control of the speed to prevent pivoting too fast to be comfortable for the patient.
Claim(s) 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welling (US Patent Application Publication 20010032362) in view of Chiacchira (US Patent 20150135440).
Regarding claim 66, Welling teaches the control unit stops actuation of the actuators upon determination that the actuation of the user input has been stopped. Chiacchira teaches the control unit stops actuation of the actuators upon determination that the actuation of the user input has been stopped (Paragraph 17). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Welling to stop actuating when the user input stops in order to prevent unwanted movement of the system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619